EXHIBIT 10.1

LICENSE AGREEMENT RELATING TO THE EXCLUSIVE RIGHT TO USE “SUINING SICHUAN
ANGELIC” CERTIFIED TRADEMARK (ENGLISH TRANSLATION)

 

Date:  March 16, 2004

 

Party A: Sichuan Province Suining City DAR Association (“Party A”)

Party B: Suining Shi Yin Fa Bai Zhi Chan Ye You Xian Gong Si (“Party B”)

 

In connection with the application of the “Suining Sichuan Angelic” Certified
Trademark, the Suining City government has approved the applicant to be Suining
Shi Yin Fa Bai Zhi Chan Ye You Xian Gong Si. However, the National Trademark
Bureau has requested the applicant to be Sichuan Province Suining City DAR
Association. Both parties are aware of the large amount of manpower and
resources that the application process requires, the need to improve the
production, management, and quality of “Suining Sichuan Angelic,” to protect and
enhance the domestic and international reputation of “Suining Sichuan Angelic,”
and to protect end-users and consumers’ legal right. As a result, for good and
valuable consideration, the receipt of which is hereby acknowledged, both
parties agree to share profit on a pro rata basis and further agree on the
following terms:

 

A. Party A’s Rights and Obligations. Party A agrees as follows:

 

1) To provide the materials related to Party A’s application for “Suining
Sichuan Angelic” Certified Trademark.

2) To provide the “Suining Sichuan Angelic” farmlands and green houses.

3) To assist Party B to apply for “Suining Sichuan Angelic” Certified Trademark
with the People’s Republic of China’s State Administration for Industry and
Commerce.

 

B. Party B’s Rights and Obligations. Party B agrees as follows:

 

1) To prepare the application and related materials to apply for the “Suining
Sichuan Angelic” Certified Trademark.

2) To pay for all cost related to the application for “Suining Sichuan Angelic”
Certified Trademark.

 

C. Profits Pro Rata and Sharing of “Suining Sichuan Angelic” Certified
Trademark.

 

After the successful application for and subject to receipt of the Certified
Trademark, Party A shall own the “Suining Sichuan Angelic” Certified Trademark.
Party A hereby grants to Party B the exclusive right to use, manage, and protect
the Certified Trademark during the Term thereof. The profit sharing arrangement
with respect to earnings related to the Certified Trademark shall be as follows:
for the first 10 years after the successful application, Party B shall be
entitled to retain 100% the earnings related to the Certified Trademark; at the
beginning of the 11th year, Party B shall be entitled to retain 95% of the
earnings related to the Certified Trademark and shall provide 5% of the earnings
related to the Certified Trademark to Party A.

 

D. “Suining Sichuan Angelic” Certified Trademark Term.

 

The Parties agree that application shall be made to extend the term of the
Certified Trademark prior to its expiration. After the extension has been
granted, Party B shall continue to have the exclusive right to use, manage, and
protect the Certified Trademark. Party B shall be responsible for all costs
related to the extension process.

 

Party A:
Sichuan Province Suining City DAR Association

/s/ Wang, Jiayin________

President: Wang, Jiayin

Party B:
Suining Shi Yin Fa Bai Zhi Chan Ye You Xian Gong Si

/s/ Deng, Sulan__________

Manager: Deng, Sulan

 

 

 